 



Exhibit 10.13
LEASE AGREEMENT
By and Between
Chambersburg Business Park, LP,
a Delaware limited partnership,
as Landlord
and
TST/Impreso, Inc.,
a Delaware corporation,
as Tenant

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
FOR
LEASE

              Title       Page No.   LEASE AGREEMENT     1   1.  
PROPERTY
    1   2.  
TERM
    1   3.  
RENT
    2   4.  
OPERATING LEASE
    3   5.  
PROJECT MAINTENANCE AND EXPENSES
    3   6.  
PERMITTED USE
    5   7.  
ENVIRONMENTAL COMPLIANCE\HAZARDOUS MATERIALS
    5   8.  
UTILITIES
    10   9.  
AS-IS CONDITION
    10   10.  
TENANT’S TAXES AND ASSESSMENTS
    10   11.  
ALTERNATION OF PREMISES
    10   12.  
INSURANCE
    11   13.  
WAIVER, EXCULPATION AND INDEMNITY
    13   14.  
CONSTRUCTION LIENS
    14   15.  
QUIET ENJOYMENT
    14   16.  
LANDLORD’S RIGHT OF ENTRY
    14   17.  
DESTRUCTION OF BUILDING
    15   18.  
EMINENT DOMAIN
    15   19.  
BANKRUPTCY
    16   20.  
DEFAULT
    17   21.  
SURRENDER OF PROPERTY
    17   22.  
HOLDING OVER
    18   23.  
SURRENDER OF LEASE
    18   24.  
NOTICE
    18   25.  
ASSIGNMENT AND SUBLETTING
    19   26.  
ATTORNEY’S FEES
    20   27.  
JUDGMENT COSTS
    20   28.  
BROKERS
    20   29.  
SUBORDINATION OF LEASE
    20   30.  
ESTOPPEL CERTIFICATES AND FINANCIAL STATEMENTS
    21   31.  
SHORT FORM OF LEASE
    21   32.  
SIGNS
    22   33.  
GENERAL PROVISIONS
    22   34.  
OPTION TO PURCHASE PROPERTY
    23  

     
Exhibit A
  Site Plan
Exhibit B
  Work Letter for Initial Improvements of the Premises
Exhibit B-1
  Contract for Roof Repairs
Exhibit B-2
  Contract for Air Systems
Exhibit B-3
  Contract for Asbetos Abatement

 



--------------------------------------------------------------------------------



 



LEASE AGREEMENT
     THIS LEASE AGREEMENT (“Lease”), dated as of August 15, 2003 (“Effective
Date”), is made by and between Chambersburg Business Park, LP, a Delaware
limited partnership (“Landlord”), and TST/Impreso Inc., a Delaware corporation
(“Tenant”).
WITNESSETH
1. PROPERTY.
    1.1 Property. Landlord owns that certain real property improved with one or
more buildings (the “Building”) located at 1002 Wayne Avenue, Borough of
Chambersburg, Franklin County, Pennsylvania (collectively, the “Property”).
Landlord, for and in consideration of the rents, covenants, agreements, and
stipulations contained herein, to be paid, kept and performed by Tenant, leases
and rents the Property to Tenant, and Tenant hereby leases and takes from
Landlord the Property upon the terms and conditions contained herein.
    1.2 Premises means 414,000 rentable square feet of the Building, as verified
by Landlord and Tenant’s respective agents, and as outlined on the site plan
attached as Exhibit “A”, to which Landlord and Tenant conclusively agree for all
purposes of this Lease.
2. TERM.
    2.1 Term. The term of the Lease shall be for thirteen (13) years beginning
on the Commencement Date (the “Term”), unless extended or sooner terminated
pursuant to the terms of this Lease. The term “Lease Year” as used herein shall
mean any 365-consecutive-day period beginning on the Commencement Date or any
anniversary thereafter.
    2.2 Commencement Date. The term “Commencement Date” as used herein shall
mean the date Landlord completes the Asbestos Abatement of the Property, as
defined and described in Exhibit “B”. Tenant shall be entitled to occupy the
Premises after full execution of this Lease but before the Commencement Date, in
which event all obligations of this Lease, other than the obligation to pay Base
Rent, shall apply. Landlord shall give Tenant written notice when Landlord
completes the Asbestos Abatement to confirm the Commencement Date. Tenant shall
be entitled to obtain a certificate from an asbestos remediation company
reasonably acceptable to Landlord (“Asbestos Certificate”) confirming that all
asbestos has been removed from the Premises in accordance with Exhibit “B”. If
Tenant elects to obtain an Asbestos Certificate, Landlord shall give Tenant
notice of the anticipated completion date of the Asbestos Abatement to allow
Tenant to promptly schedule its remediation contractor to inspect the Premises.
Although the Commencement Date shall occur when the Asbestos Abatement is
completed by Landlord, Base Rent shall be suspended until Tenant obtains the
Asbestos Certificate but shall be due and payable retroactively to the date the
Asbestos Abatement was actually completed by Landlord.

1



--------------------------------------------------------------------------------



 



3. RENT
    3.1 Payment of Rent. Rent shall be due and payable in lawful money of the
United States in advance on the twenty-fifth (25th) day of each month preceding
the month that Rent is due and payable, commencing on the twenty-fifth (25th)
day of the month immediately following the Commencement Date, and continuing
each month thereafter of the Term, and any extension term. Tenant shall pay to
Landlord as base rent (“Base Rent”) for the Property, without notice or demand
and without abatement, deduction, offset or set off, the amounts set forth
below. Upon the Effective Date, Tenant shall pay the first month’s Base Rent and
any other charges. Rent shall be pro rated daily for periods less than one
month.

                  LEASE YEAR   MONTHLY BASE RENT     ANNUAL BASE RENT  
1—5
  $ 60,292.50     $ 723,510.00  
6—10    
  $ 65,167.50     $ 782,010.00  
  11—13
  $ 70,530.00     $ 846,360.00  
*14—15
  $ 78,366.67     $ 940,400.00  
*16—20
  $ 84,920.83     $ 1,019,050.00  

 

* if Tenant properly exercises the Option to Extend the Lease Term as set forth
in Paragraph 35 below.

    3.2 Place of Payment. All payments under this Lease to be made by Tenant to
Landlord shall be made payable to, and mailed or personally delivered to
Landlord at the following address or such other address(es) which Landlord may
notify Tenant from time to time: One West Avenue, Larchmont, New York 10538.
    3.3 Late Payment. Tenant hereby acknowledges that late payment by Tenant to
Landlord of Rent (defined below) pursuant to this Lease will cause Landlord to
incur costs not contemplated by this Lease, the exact amount of which will be
extremely difficult to ascertain. Accordingly, if any installment of Rent or
other payment under this Lease is not received by Landlord, on or before the
fifth (5th) day of the month in which such Rent or other payment is due, Tenant
shall pay a late charge equal to the amount Landlord is charged for late
payments under its mortgage documents pertaining to this Property (currently,
five percent (5%) of such overdue amounts). Tenant shall also be responsible for
a service fee equal to Fifty Dollars ($50.00) for any check returned for
insufficient funds together with such other costs and expenses as may be imposed
by Landlord’s bank. The payment to and acceptance by Landlord of such late
charge shall in no event constitute a waiver by Landlord of Tenant’s default
with respect to such overdue amounts, nor prevent Landlord from exercising any
of the other rights and remedies granted at law or in equity or pursuant to this
Lease.
    3.4 Rent. The term “Rent” or “rent” shall mean the total of all sums due to
Landlord from Tenant hereunder, including, but not limited to, Base Rent,
Project Expenses and all other fees and charges owed to Landlord as well as all
damages, costs, expenses, and sums that Landlord may suffer or incur, or that
may become due, by reason of any default of Tenant or failure by Tenant to
comply with the terms and conditions of this Lease, and, in the event of

2



--------------------------------------------------------------------------------



 



nonpayment, Landlord shall have all the rights and remedies as herein provided
for failure to pay Rent.
4. OPERATING LEASE.
     In addition to the payment of Base Rent, Tenant shall be directly
responsible for the payment of any and all Project Expenses (defined in
Paragraph 5.1) and all Utilities (defined in Paragraph 8) with respect to the
Property, and Landlord shall have no obligations of any nature with respect to
the Property, except as otherwise specifically provided in this Lease.
Notwithstanding any other provision of this Lease to the contrary, Tenant shall
be responsible for all repair, maintenance, replacement and construction with
respect to the Property and, upon expiration of the Term, Tenant shall surrender
the Property to Landlord in substantially the same condition as it exists as of
the date hereof, reasonable wear and tear excepted, and in accordance with
Paragraph 21.
5. PROJECT MAINTENANCE AND EXPENSES.
    5.1 Definitions. Tenant shall be responsible for both the performance of and
payment of costs associated with all of the following:
         5.1.1 For purposes of this Lease, the term “Property Expenses” shall
include the aggregate amount of the total costs and expenses connected with or
related to (i) the operation, repair and maintenance of the Property, including,
without limitation, electricity, gas, water, sewer and other utilities, trash
removal, security, snow plowing, landscaping, mowing and weed removal, sweeping
and janitorial services, electrical, plumbing, sprinkler and HVAC repair and
maintenance, alarm and sprinkler system testing, maintenance and repair,
(ii) the maintenance repair, resurfacing and restriping of all parking areas,
loading and unloading areas, trash areas, roadways, driveways, walkways,
(iii) maintaining the signage, (iv) painting of the Building and Property,
(v) fence and gate repair and maintenance, (vi) the repair and replacement of
all lighting facilities, (vii) the repair, replacement and maintenance of all
roofs, foundations and the structural soundness of the foundation and walls of
the Building, except as specifically set forth herein, and (viii) the repair and
maintenance of all equipment, facilities and components related to the Property,
including but not limited to fixtures, walls (interior), finish work, ceilings,
floors, utility connections and facilities, windows, glass, doors, and plate
glass, downspouts, gutters, truck doors, dock levelers, bumpers, seals and
enclosures, and termite and pest extermination. Tenant shall, in keeping the
Property in good working order, condition and repair, exercise and perform good
maintenance practices. Except for the Initial Improvements as set forth on
Exhibit “B”, Tenant’s obligations shall include restorations, replacements or
renewals when necessary to keep the Property and all improvements thereon or a
part thereof in good order, condition and state of repair. Tenant agrees to
return the Property to Landlord at the expiration, or prior to termination of
this Lease, in as good condition and repair as when first received, normal wear
and tear excepted, in accordance with Paragraph 21.
          5.1.2 For purposes of this Lease, the term “Insurance Expenses” shall
include the aggregate amount of the cost of fire, extended coverage, sprinkler,
comprehensive public liability, property damage, earthquake and other insurance
obtained by Landlord in connection

3



--------------------------------------------------------------------------------



 



with the Property, including insurance required pursuant to Paragraph 12 hereof,
and the deductible portion of any insured loss otherwise covered by such
insurance.
          5.1.3 For purposes of this Lease, the term “Taxes” shall include all
taxes, assessments and charges levied upon or with respect to the Property or
any personal property of Landlord used in the operation thereof, or Landlord’s
interest in the Property or such personal property. Additionally, Taxes shall
include, without limitation, all general real property taxes and general and
special assessments, occupancy taxes, commercial rental taxes, charges, fees or
assessments for transit, housing, police, fire or other governmental services or
purported benefits to the Property, service payments in lieu of taxes, and any
tax, fee or excise on the act of entering into any lease for space in the
Property, or on the use or occupancy of the Property or any part thereof, or on
the rent payable under any lease or in connection with the business of renting
space in the Property that are now or hereafter levied or assessed against
Landlord by the United States of America, the state in which the Property is
located, or any political subdivision, public corporation, district or other
political or public entity, whether due to increased rate and/or valuation,
additional improvements, change of ownership, or any other events or
circumstances, and shall also include any other tax, fee or other excise,
however described, that may be levied or assessed as a substitute for or as an
addition to, as a whole or in part, any other Taxes whether or not now customary
or in the contemplation of the parties on the date of this Lease. Taxes shall
not include franchise, transfer, inheritance or capital stock taxes or income
taxes measured by the net income of Landlord from all sources unless, due to a
change in the method of taxation, any of such taxes is levied or assessed
against Landlord as a substitute for or as an addition to, as a whole or in
part, any other tax that would otherwise constitute a Tax. Taxes shall also
include reasonable legal fees, costs and disbursements incurred in connection
with proceedings to contest, determine or reduce Taxes. If any Taxes are
specially assessed by reason of the occupancy or activities of one or more
tenants and not the occupancy or activities of the Tenants as a whole, such
Taxes shall be allocated by Landlord to the tenant or tenants whose occupancy or
activities brought about such assessment. All payments with respect to Taxes
shall be made by Tenant to the appropriate taxing authority at least ten
(10) days prior to any delinquency date. Tenant shall promptly furnish Landlord
with satisfactory evidence that all Taxes have been paid in a complete and
timely manner. Tenant shall have the right to contest any Taxes at Tenant’s
expense. Landlord will cooperate with Tenant in disputing such Taxes which will
include, without limitation, allowing Tenant to appear on behalf of Landlord to
contest the Taxes.
     5.2 Project Expenses. The Property Expenses, Insurance Expenses and Taxes
shall collectively be referred to herein as the “Project Expenses,” all of which
shall be paid directly by Tenant. If required by Landlord’s lender, Tenant shall
pay Taxes directly to Landlord or Landlord’s lender as part of Rent. Tenant
shall be entitled to pay Insurance Expenses directly and change insurance
carriers as set forth in Paragraph 12.1. Notwithstanding the foregoing, Tenant’s
obligation to pay the premium for Landlord’s commercial liability insurance
policy as set forth in Paragraph 12.1 shall be limited for the first five
(5) years of the Lease Term to $3,200.00 per year, with annual increases allowed
in an amount not to exceed the cost of living increases determined for the area
in which the Property is located. There shall be no such limit for the balance
of the Lease Term.

4



--------------------------------------------------------------------------------



 



6. PERMITTED USE.
Tenant shall use and occupy the Premises throughout the Term of the Lease for
warehousing, storage, light manufacturing, distribution and any other lawful
uses associated with their business. In particular, no use shall be made or
permitted to be made of the Property, nor acts done that could cause a
cancellation of any insurance policy covering the Property, or any part thereof.
In the operation of its permitted use of the Building, Tenant shall comply with
all laws, ordinances, rules, regulations and codes of all municipal, county,
state and federal authorities pertaining to the Property. Tenant shall not
commit, or suffer to be committed, any waste upon the Property or any public or
private nuisance.
7. ENVIRONMENTAL COMPLIANCE\HAZARDOUS MATERIALS.
     7.1 Definitions. “Hazardous Materials” shall mean any (i) material,
substance or waste that is or has the characteristic of being hazardous, toxic,
ignitable, reactive, flammable, explosive, radioactive, mutagenic or corrosive,
including, without limitation, petroleum, or any petroleum derivative, solvents,
heavy metals, acids, pesticides, paints, printing ink, PCBs, asbestos, materials
commonly known to cause cancer or reproductive problems and those materials,
substances and/or wastes, including wastes which are or later become regulated
by any local governmental authority, the state in which the Premises are located
or the United States Government, including, but not limited to, substances
defined as “hazardous substances,” “hazardous materials,” “toxic substances” or
“hazardous wastes” in the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. ‘9601, et seq.; the Hazardous
Materials Transportation Act, 49 U.S.C. ‘1801, et seq.; the Resource
Conservation and Recovery Act; all environmental laws of the state where the
Property is located, and any other environmental law, regulation or ordinance
now existing or hereinafter enacted, (ii) any other substance or matter which
results in liability to any person or entity from exposure to such substance or
matter under any statutory or common law theory, and (iii) any substance or
matter which is in excess of relevant and appropriate levels set forth in any
applicable federal, state or local law or regulation pertaining to any hazardous
or toxic substance, material or waste, or for which any applicable federal,
state or local agency orders or otherwise requires removal, remediation or
treatment. “Hazardous Materials Laws” shall mean all present and future federal,
state and local laws, ordinances and regulations, prudent industry practices,
requirements of governmental entities and manufacturer’s instructions relating
to industrial hygiene, environmental protection or the use, analysis,
generation, manufacture, storage, presence, disposal or transportation of any
Hazardous Materials, including without limitation the laws, regulations and
ordinances referred to in the preceding sentence.
     7.2. Use of Premises by Tenant. Except for common cleaning solutions,
lubricants and fuels used by Tenant in its ordinary operations, so long as the
same are stored in appropriate containers in compliance with all Hazardous
Materials Laws, Tenant hereby agrees that Tenant and Tenant’s officers,
employees, representatives, agents, consultants, contractors, subcontractors,
successors, assigns, subtenants, concessionaires, invitees and any other
occupants of the Premises (for purposes of this Paragraph 8, referred to
collectively herein as “Tenant Representatives”) shall not cause or permit any
Hazardous Materials to be used, generated, manufactured, refined, produced,
processed, stored or disposed of, on, under or about the

5



--------------------------------------------------------------------------------



 



Premises or the Property or transport to or from the Premises or the Property
without the express prior written consent of Landlord. Landlord may, in its sole
discretion, place such conditions as Landlord deems appropriate with respect to
such Hazardous Materials, including without limitation, rules, regulations and
safeguards as may be required by any insurance carrier, environmental consultant
or lender of Landlord, or environmental consultant retained by any lender of
Landlord, and may further require that Tenant demonstrates to Landlord that such
Hazardous Materials are necessary or useful to Tenant’s business and will be
generated, stored, used and disposed of in a manner that complies with all
Hazardous Materials Laws regulating such Hazardous Materials and with good
business practices. Tenant understands that Landlord may utilize an
environmental consultant to assist in determining conditions of approval and
monitoring in connection with the presence, storage, generation or use of
Hazardous Materials on or about the Premises by Tenant, and Tenant agrees that
any costs reasonably incurred by Landlord in connection with any such
environmental consultant’s services shall be reimbursed by Tenant to Landlord as
additional rent upon demand. Unless approved in writing by Landlord, Tenant
shall not be entitled to utilize any Hazardous Materials in the Premises. In
connection therewith, Tenant shall at its own expense procure, maintain in
effect and comply with all conditions of any and all permits, licenses and other
governmental and regulatory approvals required for the storage or use by Tenant
or any of Tenant’s Representatives of Hazardous Materials on the Premises or the
Property, including without limitation, discharge of (appropriately treated)
materials or wastes into or through any sanitary sewer serving the Premises or
the Property with all required permits.
     7.3. Remediation. If at any time during the Lease Term any contamination of
the Premises or the Property by Hazardous Materials shall occur where such
contamination is caused by the act or omission of Tenant or Tenant’s
Representatives (“Tenant’s Contamination”), then Tenant, at Tenant’s sole cost
and expense, shall promptly and diligently remove such Hazardous Materials from
the Premises, the Property or the groundwater underlying the Premises or the
Property to the extent required to comply with applicable Hazardous Materials
Laws to restore the Premises or the Property to the same or better condition
which existed before the Tenant’s Contamination. Tenant shall not take any
required remedial action in response to any Tenant’s Contamination in or about
the Premises or the Property, or enter into any settlement agreement, consent,
decree or other compromise in respect to any claims relating to any Tenant’s
Contamination without first obtaining the prior written consent of Landlord,
which may be subject to conditions imposed by Landlord as determined in
Landlord’s sole discretion, provided, however, Landlord’s prior written consent
shall not be necessary in the event that the presence of Hazardous Materials on,
under or about the Premises or the Property (i) poses an immediate threat to the
health, safety or welfare of any individual or (ii) is of such a nature that an
immediate remedial response is necessary and it is not possible to obtain
Landlord’s consent before taking such action. Tenant and Landlord shall jointly
prepare a remediation plan in compliance with all Hazardous Materials Laws and
the provisions of this Lease. In addition to all other rights and remedies of
the Landlord hereunder, if Tenant does not promptly and diligently take all
steps to prepare and obtain all necessary approvals of a remediation plan for
any Tenant’s Contamination, and thereafter commence the required remediation of
any Hazardous Materials released or discharged in connection with Tenant’s
Contamination within thirty (30) days after all necessary approvals and consents
have been obtained and thereafter continue to prosecute such remediation to
completion in accordance with an approved

6



--------------------------------------------------------------------------------



 



remediation plan, then Landlord, at its sole discretion, shall have the right,
but not the obligation, to cause such remediation to be accomplished, and Tenant
shall reimburse Landlord within fifteen (15) business days of Landlord’s demand
for reimbursement of all amounts reasonably paid by Landlord (together with
interest on such amounts at the highest lawful rate until paid), when such
demand is accompanied by reasonable proof of payment by Landlord of the amounts
demanded. Tenant shall promptly deliver to Landlord, legible copies of hazardous
waste manifests reflecting the legal and proper disposal of all Hazardous
Materials removed from the Premises or the Property as part of Tenant’s
remediation of any Tenant’s Contamination.
     7.4. Disposition of Hazardous Materials. Except as discharged into the
sanitary sewer in strict accordance and conformity with Paragraph 8.2 herein and
all applicable Hazardous Materials Laws, if Tenant causes any and all Hazardous
Materials to be removed from the Premises and the Property (including without
limitation all Hazardous Materials removed from the Premises as part of the
required remediation of Tenant’s Contamination), such removal shall be
transported solely by duly licensed haulers to duly licensed facilities for
recycling or final disposal of such materials and wastes. Tenant is and shall be
deemed to be the “operator” “in charge” of Tenant’s “facility” and the “owner,”
as such terms are used in the Hazardous Materials Laws, of all Hazardous
Materials and any wastes generated or resulting therefrom. Tenant shall be
designated as the “generator,” as such terms are used in the Hazardous Materials
Laws, on all manifests relating to such Hazardous Materials or wastes.
     7.5. Notice of Hazardous Materials Matters. Tenant shall immediately notify
Landlord in writing of: (i) any enforcement, clean up, removal or other
governmental or regulatory action instituted, contemplated or threatened
concerning the Premises pursuant to any Hazardous Materials Laws; (ii) any claim
made or threatened by any person against the Tenant or the Premises relating to
damage contribution, cost recovery, compensation, loss or injury resulting from
or claimed to result from any Hazardous Materials on or about the Premises;
(iii) any reports made to any environmental agency arising out of or in
connection with any Hazardous Materials in or removed from the Premises
including any complaints, notices, warnings or asserted violations in connection
therewith, all upon receipt by Tenant of actual knowledge of any of the
foregoing matters; and (iv) any spill, release, discharge or disposal of any
Hazardous Materials in, on or under the Premises, the Property, or any portion
thereof. Tenant shall also supply to Landlord as promptly as possible, and in
any event within five (5) business days after Tenant first receives or sends the
same, with copies of all claims, reports, complaints, notices, warnings or
asserted violations relating in any way to the Premises or Tenant’s use thereof.
     7.6. Indemnification by Tenant. Tenant shall indemnify, defend (by counsel
reasonably acceptable to Landlord), protect, and hold Landlord, and each of
Landlord’s employees, representatives, agents, attorneys, successors and
assigns, and its directors, officers, partners, representatives, any lender
having a lien on or covering the Premises or any part thereof, and any entity or
person named or required to be named as an additional insured in Paragraph 14.2
of this Lease free and harmless from and against any and all claims, actions
(including, without limitation, the cost of investigation and testing,
consultant’s and attorneys’ fees, remedial and enforcement actions of any kind,
administrative (informal or otherwise) or judicial proceedings and orders or
judgments arising therefrom), causes of action, liabilities,

7



--------------------------------------------------------------------------------



 



penalties, forfeitures, damages (including, but not limited to, damages for the
loss or restriction or use of rentable space or any amenity of the Premises or
the Property, or damages arising from any adverse impact on marketing of space
in the Premises or the Property), diminution in the value of the Premises or the
Property, fines, injunctive relief, losses or expenses (including, without
limitation, reasonable attorneys’ fees and costs) or death of or injury to any
person or damage to any property whatsoever, arising from or caused in whole or
in part, directly or indirectly by (i) any Tenant’s Contamination, (ii) Tenant’s
or Tenant’s Representatives’ failure to comply with any Hazardous Materials Laws
with respect to the Premises, or (iii) offsite disposal or transportation of
Hazardous Materials on, from, under or about the Premises or the Property by
Tenant or Tenant’s Representatives. Tenant’s obligations hereunder shall include
without limitation, and whether foreseeable or unforeseeable, all costs of any
required or necessary repair, clean up or detoxification or decontamination of
the Premises, and the preparation and implementation of any closure, remedial
action or other required plans in connection therewith. For purposes of the
indemnity provisions hereof, any acts or omissions of Tenant, or by employees,
agents, assignees, contractors or subcontractors of Tenant or others acting for
or on behalf of Tenant (whether or not they are negligent, intentional, willful
or unlawful), shall be strictly attributable to Tenant.
     7.7. Indemnification by Landlord for Pre-Existing Asbestos. Landlord shall
indemnify, defend (by counsel reasonably acceptable to Tenant), protect, and
hold Tenant, and each of Tenant’s employees, representatives, agents, attorneys,
successors and assigns, free and harmless from and against any and all claims,
actions, causes of action (including, without limitation, remedial and
enforcement actions of any kind, administrative or judicial proceedings, and
orders or judgments arising therefrom), liabilities, penalties, forfeitures,
losses or expenses (including, without limitation, reasonable attorneys’ fees
and costs) or death of or injury to any person or damage to any property
whatsoever, to the extent arising from or caused in whole or in part, directly
or indirectly by (i) the presence of any pre-existing friable and non-friable
asbestos in the Premises, and (ii) any contamination caused by Landlord in
violation of a Hazardous Material Law. Landlord’s obligations hereunder shall
include without limitation, and whether foreseeable or unforeseeable, all costs
of any required or necessary repair, clean up or detoxification or
decontamination of the Premises, and the preparation and implementation of any
closure, remedial action or other required plans in connection therewith. This
indemnity shall be specifically limited to affirmative acts of Landlord, and
shall not include the acts or omissions of any other tenants of the Property or
other persons.
     7.8. Tenant Certifications. Within ninety (90) days prior to the expiration
of the Lease Term, Tenant shall certify to Landlord in writing that, to the best
of its knowledge, (i) the Premises is free from all Hazardous Materials caused
by Tenant or Tenant’s Representatives, and (ii) no such Hazardous Materials
exist on, under or about the Premises other than as specifically identified to
Landlord by Tenant in writing. If Landlord reasonably believes that such
certification is inaccurate, or if an environmental report is required by law,
Landlord shall give notice to Tenant within thirty (30) days after receipt of
Tenant’s certification that Tenant shall have the Premises thoroughly inspected
by an environmental consultant acceptable to Landlord for purposes of
determining whether the Premises is free from all Hazardous Materials. If
Landlord fails to timely give such notice, the requirement for an environmental
inspection report is not required of Tenant unless such report is otherwise
required by Tenant under this Paragraph

8



--------------------------------------------------------------------------------



 



8. Landlord’s failure to request an environmental inspection report shall in no
way alter, abridge or limit Tenant’s indemnity obligation hereunder. Tenant
shall deliver to Landlord a copy of the environmental consultant’s report
forty-five (45) days prior to the expiration of the Lease. In the event the
report discloses the existence of any Hazardous Materials, requires any clean up
or any other form of response (collectively “Clean up”), Tenant shall perform
such immediately and deliver the Premises with the conditions specified in the
report “cleaned up”, to the full satisfaction of Landlord. In the event the
conditions specified in the report require Clean up which cannot be completed
prior to the expiration of the Lease Term, Tenant shall be obligated to pay
Landlord a per diem amount of the hold-over rent in Paragraph 22 below, until
Tenant completes Clean up.
     7.9. Exclusivity. The allocations of responsibility between, obligations
and liabilities undertaken by, and indemnifications given by Landlord and Tenant
under this Paragraph 7, shall be the exclusive provisions under this Lease,
applicable to the subject matter treated in this Paragraph 7, and any other
conflicting or inconsistent provisions contained in this Lease shall not apply
with respect to the subject matter.
     7.10. Compliance with Environmental Laws. Tenant shall at all times and in
all respects comply with all Hazardous Materials Laws. All reporting obligations
imposed by Hazardous Materials Laws are strictly the responsibility of Tenant to
the extent Tenant’s actions or inactions prompt such reporting. Tenant and
Landlord have been informed that certain judicial decisions have held that,
notwithstanding the specific language of a lease, courts may impose the
responsibility for complying with legal requirements and for performing
improvements, maintenance and repairs on a landlord or tenant based on the
court’s assessment of the parties’ intent in light of certain equitable factors.
Tenant and Landlord have each been advised by their respective legal counsel
about the provisions of this Lease allocating responsibility for compliance with
laws and for performing improvements, maintenance and repairs between Tenant and
Landlord. Tenant and Landlord expressly agree that the allocation of
responsibility for compliance with laws and for performing improvements,
maintenance and repairs set forth in this Lease represents Tenant’s and
Landlord’s intent with respect to this issue.
     7.11. Limitation of Liability. Landlord confirms that as of the Effective
Date, and to the best of Landlord’s current, actual knowledge, except as
disclosed in any report delivered to Tenant prior to the Effective Date, there
are no Hazardous Materials located on, in, about or under the Property or the
Building in material violation of any applicable Hazardous Materials Laws. In
connection with the preceding sentence, Landlord shall have no liability for any
claim, cause of action or other liability arising out of or relating to the
presence of Hazardous Materials on the Property that exceeds Fifty Thousand
Dollars ($50,000.00) in the aggregate, inclusive of, without limitation,
reasonable attorneys’ fees, costs incurred in connection with any investigation
of site conditions or any cleanup, remedial, removal, or restoration work
required by any federal, state, or local governmental agency or political
subdivision because of Hazardous Materials present in the soil, the Building and
the ground water on or under the Building, but excluding the cost of removal or
abatement of any asbestos in the Building which is Landlord’s responsibility.
     7.12. Survival and Duration of Obligations. All covenants, representations,
warranties, obligations and indemnities made or given under this Paragraph 7
shall survive the

9



--------------------------------------------------------------------------------



 



expiration or earlier termination of this Lease.
8. UTILITIES.
    Tenant shall pay all service charges, and all initial utility deposits and
all fees, for water, electricity, sewage, janitorial, trash removal, gas,
telephone, pest control and any other utility services furnished to the Property
during the Term of this Lease (“Utilities”). Tenant shall pay for all Utilities
in addition to Rent and Project Expenses. Tenant shall cause each of the
Utilities to be separately metered or billed and shall be responsible for any
fees or deposits required in connection therewith.
9. AS-IS CONDITION.
    Except for the Asbestos Abatement and the Landlord Improvements to be
performed by Landlord as set forth in Exhibit “B” attached hereto, Tenant
accepts the Property in its present “As-Is”, “Where-Is” and “With-All-Faults”
condition and specifically acknowledges that the Premises and the Property are
suited for the uses intended by Tenant. Landlord represents and warrants that
the Premises contain a sprinkler system that satisfies code requirements for the
Premises as of the Commencement Date; receipt of a certificate of occupancy on
or about the Commencement Date shall conclusively satisfy this representation
and warranty.
10. TENANT’S TAXES AND ASSESSMENTS.
      Tenant covenants and agrees to pay promptly, when due, all personal
property taxes or other taxes and assessments levied and assessed by any
governmental authority upon the removable property of Tenant in, upon or about
the Property.
11. ALTERATION OF PREMISES.
      Tenant shall not alter, repair or change the Property at a cost in excess
of $25,000.00 (“Material Alterations”) without the prior written consent of
Landlord, which consent shall not be unreasonably withheld. All alterations,
improvements or changes shall remain a part of and be surrendered with the
Property, unless Landlord directs its removal under Paragraph 21 of this Lease.
     11.1 Construction Plans. If Tenant elects to make Material Alterations or
improvements as provided in this Paragraph 11, Tenant shall retain an architect,
space planner and contractor, all reasonably approved by Landlord to prepare the
construction drawings, and engineering consultants to prepare all plans and
working drawings and other Tenant work in the Premises (collectively,
“Construction Plans”). Tenant shall obtain, at its sole cost and expense, all
necessary building permits and certificates of occupancy for the Premises;
provided, however, Landlord shall cooperate with Tenant in executing permit
applications and performing ministerial acts reasonably necessary to enable
Tenant to obtain any such permits or certificates, so long as Landlord shall
have no obligation to expend costs associated therewith. All Construction Plans
shall comply with Landlord’s reasonable requirements and shall be approved by
Landlord prior to the commencement of construction of any tenant improvements or

10



--------------------------------------------------------------------------------



 



alterations. No changes or alterations to the approved Construction Plans shall
be made without the prior written consent of Landlord, which consent shall not
be unreasonably withheld.
     11.1 Requirements. All alterations shall be constructed in strict
compliance with applicable state law provisions, and if applicable, with
approved Construction Plans and with all additional requirements propounded by
Landlord at the time Landlord approves the Construction Plans. Tenant’s
indemnity of Landlord as set forth in the Lease shall also apply with respect to
any and all costs, losses, damages, injuries and liabilities related in any way
to any act or omission of Tenant or Tenant’s agents or anyone employed by any of
them (including the Contractors, as defined in Exhibit “B”) arising out of the
construction of any alterations. Such indemnity by Tenant, as set forth in the
Lease, shall also apply with respect to any and all costs, losses, damages,
injuries and liabilities related in any way to Landlord’s performance of any
ministerial acts reasonably necessary to permit Tenant to complete any tenant
improvements, and to enable Tenant to obtain any building permit or certificates
for the Premises. All of Tenant’s agents, contractors, subcontractors, engineers
and the like shall carry worker’s compensation insurance covering all of their
respective employees, and shall also carry commercial general liability coverage
and property damage insurance, all with limits, in form and with companies as
are required to be carried by Tenant as set forth in the Lease, and the policies
therefor shall insure Landlord and Tenant, as their interests may appear. Tenant
shall carry “Builder’s All Risk” insurance in an amount approved by Landlord
covering the construction of any Material Alterations, and such other insurance
as Landlord may reasonably require at the time Landlord approves the
Construction Plans. Tenant shall be responsible for assuring that all
alterations are completed in a lien-free manner. Tenant agrees to give Landlord
written notice not less than ten (10) days in advance of the commencement of any
construction, alteration, addition, improvement, installation or repair costing
in excess of Twenty-five Thousand Dollars ($25,000.00) in order that Landlord
may post appropriate notices of Landlord’s non-responsibility. Promptly after
the tenant improvements are completed, Tenant shall file an appropriate Notice
of Completion.
12. INSURANCE.
     12.1. Landlord’s Insurance. Landlord shall maintain in full force and
effect throughout the entire term of this Lease commercial general liability
insurance for the Building and common areas and general fire and extended
coverage insurance, including vandalism and special form or such other broader
coverage as may from time to time be customary on the Building and the common
areas and other areas of land within which the Building are located in such
amounts determined by Landlord. Copies of all such insurance policies or
certificates thereof endorsed to show payment of the premium shall be available
for inspection by Tenant and such policies and certificates shall show Landlord
and the beneficiary of any mortgage or deed of trust on the Premises to be
additional insureds as their interests may exist (or a mortgagee loss payable
endorsement). Such insurance may be provided by a blanket insurance policy
covering the Premises, so long as the coverage on the Premises is at all times
at least as great as required by this Paragraph. The insurance obtained by
Landlord under this Paragraph shall constitute an item of “Insurance Expenses”
under Paragraph 5.1.2. Landlord shall submit the invoice for insurance to Tenant
who shall pay directly and confirm payment to Landlord. If Tenant fails to
timely pay any invoice, Landlord may pay the invoice to avoid lapse of coverage
and obtain reimbursement from Tenant. Tenant shall be entitled to use an
alternate insurance

11



--------------------------------------------------------------------------------



 



carrier to provide the insurance for Landlord contemplated under this Lease,
provided, however, (i) the carrier and the terms and conditions of such coverage
are reasonably acceptable to Landlord and Landlord’s lender, and (ii) there is
no lapse in coverage.
     12.2. Tenant’s Insurance. Tenant agrees to take out and keep in force
during the term hereof, without expense to Landlord, with an insurance company
with general policy holder’s rating of not less than B+V, as rated in the most
current Best’s Insurance Reports, or other company acceptable to Landlord, the
policies of insurance as set forth below. Tenant shall be permitted to obtain
the insurance required under this Paragraph 12 by providing a blanket policy of
insurance reasonably acceptable to Landlord, so long as the coverage required
hereunder is not reduced or diminished and the requirements set forth in this
Lease shall otherwise be satisfied by such blanket policy or policies. All such
insurance policies shall name Landlord and any property manager of Landlord as
additional named insureds.
              12.2.1. Commercial general liability insurance, in the name of
Tenant, insuring against any liability for injury to or death of persons
resulting from any occurrence in or about the Building and for damage to
property in such amounts as may from time to time be customary with respect to
similar properties in the same area, but in any event not less than
$3,000,000.00 per occurrence. The amounts of such insurance required hereunder
shall be adjusted from time to time as requested by Landlord based upon
Landlord’s determination as to the amounts of such insurance generally required
at such time for comparable premises and buildings in the general geographical
area of the Premises. In addition, such policy of insurance shall include the
ordinary and usual coverage for any additional liability as coverage for any
potential liability arising out of or because of any construction, work of
repair or alterations done on or about the Premises by or under the control or
direction of Tenant.
             12.2.2 Personal property insurance covering the personal property
and trade fixtures of Tenant in an amount equal to the replacement value of the
personal property and trade fixtures, as such replacement value may vary from
time to time.
             12.2.3 Workers compensation insurance as required by law and
employer liability insurance with limits of not less than $1,000,000.00.
     12.3. Certificates of Insurance. All policies of insurance set forth in
Paragraph 12.2 above, shall provide that copies of the policies or certificates
thereof showing the premium thereon to have been paid, shall be delivered to
Landlord prior to the Commencement Date and thereafter fifteen (15) days prior
to each renewal date. All such policies shall provide that they shall not be
canceled nor coverage reduced by the insurer without first giving at least
thirty (30) days prior written notice to Landlord. If Tenant fails to procure
and keep in force such insurance, Landlord may procure it, and the cost thereof
with interest at the maximum lawful rate shall be payable immediately by Tenant
to Landlord as additional rent. Such insurance may be provided by a blanket
insurance policy covering the Premises, so long as the coverage on the Premises
is at all times at least as great as required by this Paragraph 12.

12



--------------------------------------------------------------------------------



 



13. WAIVER, EXCULPATION AND INDEMNITY.
     13.1 Definitions. For purposes of this Paragraph 13, (i) “Tenant Parties”
shall mean, singularly and collectively, Tenant and Tenant’s officers,
directors, shareholders, partners, members, managers, trustees, agents,
employees, and independent contractors as well as to all persons and entities
claiming through any of the foregoing persons or entities, and (ii) “Landlord
Parties” shall mean singularly and collectively, Landlord and Landlord’s
officers, directors, shareholders, partners, members, managers, trustees,
agents, employees, and independent contractors as well as to all persons and
entities claiming through any of the foregoing persons or entities.
    13.2 Exculpation. Except for Landlord’s obligations with respect to asbestos
removal provided in Exhibit “B”, Tenant, on behalf of itself and of all Tenant
Parties, and as a material part of the consideration to be rendered to Landlord
under this Lease, hereby waives, to the fullest extent permitted by law, all
claims against Landlord for loss, theft or damages to goods, wares, merchandise
or other property (whether tangible or intangible) in and about the Property,
for loss or damage to Tenant’s business or other economic loss (whether direct
or consequential), and for the injury or death to any persons in, on or about
the Property.
    13.3 Tenant’s Indemnity. Tenant shall to the fullest extent permitted by
law, at Tenant’s sole cost and expense, indemnify, defend (by an attorney of
Landlord’s choice, reasonably acceptable to Tenant), reimburse, protect and hold
harmless Landlord and all Landlord Parties from and against all Claims (as
defined below in this Paragraph 13.3) from any cause, arising from or related
(directly or indirectly) to this Lease, the tenancy created under this Lease, or
the Premises, Tenant’s conducting of its business, any alterations, activities,
work or things done, omitted, permitted, allowed or suffered by Tenant or Tenant
Parties in, at or about the Premises or Building, including the violation of or
failure to comply with any applicable laws, statutes, ordinances, standards,
rules, regulations, orders, decrees or judgments in existence on the
Commencement Date hereof or enacted, promulgated, or issued after the date of
this Lease, any breach of default in performance of any obligation on Tenant’s
part to be performed under this Lease, including obligations which survive
expiration or earlier termination of this Lease under the terms of this Lease,
the acts or omissions or negligence of Tenant or any Tenant Parties or of any
invitee, guest or licensee of Tenant in, on or about the Property, relating to
their use, possession, or occupancy of the Property or, Tenant’s obligations
under this Lease, or to any work done, permitted or contracted for by any of
them on or about the Premises. If Landlord shall, without fault on its part, be
made a party to any litigation commenced by or against Tenant or any Tenant
Parties, Tenant shall pay all costs and reasonable attorney’s fees incurred by
such litigation, unless such costs and fees are covered by Landlord’s insurance.
For purposes of this Lease, the term “Claims” means any and all claims, losses,
costs, damage, expenses, liabilities, liens, actions, causes of action (whether
in tort or contract, law or equity, or otherwise), charges, assessments, fines
and penalties of any kind (including consultant and expert expenses, court costs
and attorney fees actually incurred).
     13.4 Waiver of Subrogation. No party shall have any right or claim against
the Landlord by way of subrogation or assignment and Tenant hereby waives and
relinquishes any such right. Tenant shall request its insurance carriers to
endorse all applicable policies

13



--------------------------------------------------------------------------------



 



waiving the carrier’s right of recovery under subrogation or otherwise against
Landlord and provide a certificate of insurance verifying this waiver.
     13.5 Survival and Duration of Obligations. All representations, warranties,
obligations and indemnities made or given under this Paragraph 13 shall survive
the expiration or earlier termination of this Lease.
14. CONSTRUCTION LIENS.
      Tenant shall not suffer or permit any construction liens, mechanic’s liens
or materialman’s liens to be filed against the Property. Landlord shall have the
right at all reasonable times to post and keep posted at the Property, any
notices which it deems necessary for protection from such liens. Tenant shall
have the right to contest by proper proceedings any such construction liens,
mechanic’s liens or materialman’s liens, provided that Tenant shall prosecute
such contest diligently and in good faith and such contest shall not expose
Landlord to any civil or criminal penalty or liability. Upon Landlord’s demand,
Tenant shall furnish Landlord a surety bond or other adequate security
satisfactory to Landlord sufficient both to indemnify Landlord against liability
and hold the Property free from adverse effect in the event the contest is not
successful. If such liens are so filed and Tenant does not properly contest such
liens, Landlord, at its election, and upon not less than ten (10) days prior
written notice to Tenant, may pay and satisfy same and, in such event the sums
so paid by Landlord, with interest thereon at the rate of twelve percent (12%)
per annum from the date of payment, and all actual and other expenses, including
reasonable attorney’s fees, so paid by Landlord, shall be deemed to be a
Property Expense, payable as additional rent, due and payable by the Tenant at
once without notice or demand.
15. QUIET ENJOYMENT.
      Landlord covenants and agrees that Tenant, upon making all of Tenant’s
payments of Rent as and when due under the Lease, and upon performing, observing
and keeping the covenants, agreements and conditions of this Lease on its part
to be kept, shall peaceably and quietly hold, occupy and enjoy the Property
during the Term of this Lease, subject to the terms and provisions of this
Lease.
16. LANDLORD’S RIGHT OF ENTRY.
      Landlord and his agents shall have no right to enter the Premises, except
in the following circumstances: (i) any emergencies at the Building, (ii) any
requests by Landlord’s lender or in order for Landlord to respond to any lender
requests, and (iii) in the last six (6) months of the then-current Term upon
reasonable notice in order to examine or to show the Building and Premises to
prospective tenants or buyers and to place “For Rent” or “For Sale” signs on or
about the Property. Upon receipt of reasonable advance notice from Landlord,
Tenant may arrange to have a designated representative accompany Landlord in
entering the Property. Landlord’s right of reentry shall not be deemed to impose
upon Landlord any obligation, responsibility, or liability for the care,
supervision or repair of the Property other than as herein provided; provided,
however, that Landlord shall use reasonable care to prevent loss or damage to
Tenant’s property resulting from Landlord’s entry. Notwithstanding the
foregoing, Landlord shall have

14



--------------------------------------------------------------------------------



 



the right to enter the Property without first giving notice to the Tenant in the
event of an emergency where the nature of the emergency will not reasonably
permit the giving of notice.
17. DESTRUCTION OF BUILDINGS
      17.1 Partial Destruction. In the event of a partial destruction of the
building containing the Premises during the term of this Lease from any cause,
Landlord shall forthwith repair the same, provided such repair can reasonably be
made within ninety (90) days from the happening of such destruction under
applicable laws and regulations. During such period, Tenant shall be entitled to
a proportionate reduction of rent to the extent such repairs unreasonably
interfere with the business carried on by Tenant in the Premises. If Tenant
fails to remove its goods, wares or equipment within a reasonable time and as a
result the repair or restoration is delayed, or if such damage or destruction is
caused primarily by the negligence or willful act of Tenant, or its employees,
invitees or agents, there shall be no reduction in rent during such delay. In
the event that such repair cannot reasonably be made within ninety (90) days
from the happening of such destruction under applicable laws and regulations,
Landlord shall have the right to terminate this Lease by notifying Tenant in
writing within sixty (60) days from the happening of such destruction of
Landlord’s decision not to repair such building in which event this Lease shall
be deemed terminated. If Landlord fails to give such written notice of
Landlord’s decision not to repair such building within such sixty (60) days,
then Landlord shall be required to commence the repair of the building promptly
and thereafter diligently complete the repairs. In addition to the above, in the
event that such building is partially destroyed and (i) the cost of repairing
such building exceeds thirty-three and one-third percent (33-1/3%) of the
replacement cost thereof, or (ii) the damage caused by the partial destruction
of such building cannot reasonably be repaired within a period of ninety
(90) days from the happening of such damage, Landlord may elect to terminate
this Lease, whether or not such building is insured, by written notice to Tenant
given within sixty (60) days from the happening of such destruction. If Landlord
fails to give such written notice of Landlord’s decision not to repair such
building within such sixty (60) days, then Landlord shall be required to repair
such building within ninety (90) days from the happening of such destruction, if
it can be reasonably repaired in such time, or as soon thereafter as reasonably
practical if it cannot reasonably be repaired in such earlier period of time.
      17.2 Total Destruction. A total destruction of the building containing the
Premises shall terminate this Lease. A total destruction of such building means
the cost of repairing such building exceeds seventy-five percent (75%) of the
replacement cost of such building.
18. EMINENT DOMAIN.
      18.1 Definitions. For purposes of this Lease, the word “condemned” is
co-extensive with the phrase “right of eminent domain”, that is, the right of
the government to take property for public use, and shall include the intention
to condemn expressed in writing as well as the filing of any action or
proceeding for condemnation.
      18.2 Exercise of Condemnation. If any action or proceeding is commenced
for the condemnation of the Property or any portion thereof, or if Landlord is
advised in writing by any

15



--------------------------------------------------------------------------------



 



government (federal, state or local) agency or department or bureau thereof, or
any entity or body having the right or power of condemnation, of its intention
to condemn all or any portion of the Property at the time thereof, or if the
Property or any part or portion thereof be condemned through such action, then
and in any of such events Landlord shall promptly notify Tenant and may, without
any obligation or liability to Tenant, and without affecting the validity and
existence of this Lease other than as hereafter expressly provided, agree to
sell and/or convey to the condemnor, without first requiring that any action or
proceeding be instituted, or if such action or proceeding shall have been
instituted, without requiring any trial or hearing thereof, and Landlord is
expressly empowered to stipulate to judgment therein, the part and portion of
the Property sought by the condemnor, free from this Lease and the rights of
Tenant hereunder; provided, however, Tenant shall have the right to institute
proceedings, at its sole cost and expense, to halt any such action and Landlord
agrees to reasonably cooperate with Tenant at no cost or expense to Landlord.
Tenant shall have no claim against Landlord nor be entitled to any part or
portion of the amount that may be paid or awarded as a result of the sale, for
the reasons as aforesaid, or condemnation of the Premises or any part or portion
thereof, except that Tenant shall be entitled to pursue an action to recover
from the condemnor and Landlord shall have no claim thereto for Tenant’s
relocation costs, loss of goodwill, for Tenant’s trade fixtures, any removable
structures and improvements erected and made by Tenant to or upon the Property
or the Building which Tenant is or may be entitled to remove at the expiration
of this Lease and Tenant’s leasehold estate hereunder.
     18.3 Effect on Lease. If the entire Property is condemned, this Lease shall
terminate as of the earlier of such taking or loss of possession. If only a part
of the Property is condemned and taken, then Landlord and Tenant shall cooperate
to determine whether the remaining portion thereof significantly interferes with
Tenant’s business and use of the Premises, and if so, Tenant shall have the
option to terminate this Lease effective as of the earlier of such taking or
loss of possession. If by such condemnation and taking only a part of the
Property is taken, and the remaining part thereof is in Tenant’s reasonable
discretion suitable for the purposes for which Tenant has leased the Property,
this Lease shall continue, but the Base Rent shall be reduced in an amount
proportionate to the percentage that the floor area of that portion of the
Property physically taken by eminent domain bears to the floor area of all the
Building located on the Property.
19. BANKRUPTCY.
      If a general assignment is made by Tenant for the benefit of creditors, or
any action is taken by or against Tenant under any insolvency or bankruptcy
statute or law, or if a receiver is appointed to take possession of all or
substantially all of the assets of Tenant (and Tenant fails to terminate such
receivership within sixty (60) days after such appointment), or if any action is
taken by a creditor of Tenant under any insolvency or bankruptcy statute or law,
and such action is not dismissed or vacated within thirty (30) days after the
date of such filing, then this Lease shall terminate at the option of Landlord
upon the occurrence of any such contingency and shall expire as fully and
completely as if the day of the occurrence of such contingency was the date
specified in this Lease for the expiration thereof. In such event, Tenant shall
then quit and surrender the Property to Landlord.

16



--------------------------------------------------------------------------------



 



20. DEFAULT.
     If Tenant fails to pay any Rent or other sum due hereunder at the time set
forth in this Lease, or in the event Tenant fails to perform any other covenant
to be performed by Tenant under this Lease and continues to fail to perform the
same for a period of thirty (30) days after receipt of written notice from
Landlord pertaining thereto (or a reasonable period of time, using due
diligence, if any non-monetary default cannot be cured within such thirty
(30)-day period, but not to exceed sixty (60) days), then Tenant shall be deemed
to have breached this Lease and Landlord, in addition to other rights or
remedies it may have, may:
     20.1 Continue this Lease in effect by not terminating Tenant’s right to
possession of the Property, and thereby be entitled to enforce all Landlord’s
rights and remedies under this Lease, including the right to recover the Rent
specified in this Lease as it becomes due under this Lease; or
     20.2 Terminate Tenant’s right to possession of the Property, thereby
terminating this Lease, and recover from Tenant:
          20.2.1 The worth at the time of award of the unpaid Rent which had
been earned at the time of termination of the Lease;
          20.2.2 The worth at the time of award of the amount by which the
unpaid rent which would have been earned after termination of the Lease until
the time of award exceeds the amount of rental loss that Tenant proves could
have been reasonably avoided;
          20.2.3 The worth at the time of award of the amount by which the
unpaid rent for the balance of the term after the time of award exceeds the
amount of rental loss that Tenant proves could be reasonably avoided; and
          20.2.4 Any other amount necessary to compensate Landlord for all
detriment proximately caused by Tenant’s failure to perform its obligations
under this Lease; or
     20.3 In lieu of, or in addition to, bringing an action for any or all of
the recoveries described in Paragraph 20.2 above, bring an action to recover and
regain possession of the Property in the manner provided by the laws of unlawful
detainer then in effect in the state where the Property is located. If Landlord
makes any expenditure required of Tenant hereunder, or if Tenant fails to make
any payment or expenditure required of Tenant hereunder, such amount shall be
payable by Tenant to Landlord as Rent together with interest from the date due
at the rate of eighteen percent (18%) per annum, but not to exceed the maximum
amount allowed by law, and Landlord shall have the same remedies as on the
default in payment of Rent. The payment of interest required hereunder shall be
in addition to the late charge set forth in Paragraph 3.3.
21. SURRENDER OF PROPERTY.
     On or before the expiration of the Lease Term, Tenant shall vacate the
Property and the

17



--------------------------------------------------------------------------------



 



Building located thereon in broom clean condition and otherwise in the same
condition as existed on the Commencement Date, ordinary wear and tear excepted,
except that any improvements made within the Building by Tenant shall remain, in
the same condition and repair as when constructed or installed, reasonable wear
and tear excepted, unless Landlord gives Tenant at least thirty (30) days prior
written notice, which, if any, of such improvements in the Building are to be
removed. Landlord’s failure to timely give notice to Tenant to remove any such
improvements shall not relieve Tenant of its obligation to remove any such
improvements requested to be removed by Landlord. In addition, Tenant shall
remove from the Property all Tenant’s personal property and trade fixtures in
order that Landlord can repossess the Property and all the Building and
improvements located thereon on the day this Lease expires or is sooner
terminated. Any removal of the Tenant’s improvements, Tenant’s property and/or
trade fixtures by Tenant shall be accomplished in a manner which will minimize
any damage or injury to the Property, and any such damage or injury shall be
repaired by Tenant at its sole cost and expense with thirty (30) days after
Tenant vacates.
22. HOLDING OVER.
     Should Tenant hold over and remain in possession of the Property after the
expiration of this Lease, without the written consent of Landlord, such
possession shall be as a month-to-month tenant. Unless Landlord agrees otherwise
in writing, Base Rent during the hold-over period shall be payable in an amount
equal to one hundred thirty-five percent (135%) of the Base Rent paid for the
last month of the Term hereof until Tenant vacates the Property. All other terms
and conditions of this Lease shall continue in full force and effect during such
hold-over tenancy, which hold-over tenancy shall be terminable by either party
delivering at least one (1) month’s written notice, before the end of any
monthly period. Such hold-over tenancy shall terminate effective as of the last
day of the month following the month in which the termination notice is given.
23. SURRENDER OF LEASE.
     The voluntary or other surrender of this Lease by Tenant, or mutual
cancellation thereof, shall not work a merger and may, at the option of
Landlord, operate to terminate this Lease and/or all or any existing subleases
or subtenancies or may operate as an assignment of any or all such subleases or
subtenancies to Landlord.
24. NOTICE.
     All notices, demands or requests required or permitted under this Lease
shall be in writing and delivered personally, or mailed postage prepaid by
registered or certified mail, return receipt requested, or sent by Federal
Express, addressed as set forth below. Any party may designate a different
address by notice similarly given. Any notice, demand or request so given,
delivered or made by United States mail shall be deemed to have been given or
delivered or made on the third business day following the day on which the same
is deposited in the United States mail as registered or certified mail, return
receipt requested, addressed as above provided, with postage thereon fully
prepaid. Any such notice, demand or document not given, delivered or made by
registered or certified mail as aforesaid, shall be deemed to be given,
delivered or

18



--------------------------------------------------------------------------------



 



made on receipt of the same by the party to whom the same is to be given,
delivered or made, addressed as follows:

     
TO LANDLORD:
  One West Avenue
 
  Larchmont, New York 10538
 
  Attn: Stuart Lichter
 
  Telephone (914) 834-2600
 
  FAX (914) 834-2002  
with a required copy to:
  Fainsbert, Mase & Snyder, LLP
 
  11835 West Olympic Blvd., Suite 1100
 
  Los Angeles, California 90064
 
  Attn: John A. Mase, Esq.
 
  Telephone (310) 473-6400
 
  FAX (310) 473-8702
 
   
TO TENANT:
  TST/Impreso
 
  652 Southwestern Blvd.
 
  Coppell, Texas 75019
 
  Attn: Marshall Sorokwasz, Esq.
 
  Telephone (972) 462-0100, ext.1103
 
  FAX (972) 462-7764
 
   
with a required copy to:
  TST/Impreso
 
  652 Southwestern Blvd.
 
  Coppell, Texas 75019
 
  Attn: Tammy Yahiel, Esq.
 
  Telephone (972) 462-0100, ext.1117
 
  FAX (972) 393-5692

25. ASSIGNMENT AND SUBLETTING.
     25.1 No Assignment. Tenant shall not directly or indirectly, voluntarily or
by operation of law, sell, assign, encumber, pledge or otherwise transfer or
hypothecate all or any part of the Property or Tenant’s leasehold estate
hereunder (collectively, “Assignment) without Landlord’s prior written consent
in each instance, which consent may not be unreasonably withheld by Landlord.
Tenant shall be entitled to sublease less than the entire Property (“Sublease”)
without requiring the consent of Landlord. Landlord’s consent to an Assignment
shall not be deemed to have been unreasonably withheld if the proposed assignee
intends to use the Property in a manner that would violate current zoning
regulations or applicable laws or in a manner that would increase the use of, or
the possibility of disturbance of, Hazardous Materials on the Property.
     25.2 No Relief of Obligations. Consent by Landlord to any Assignment or
Sublease by Tenant shall not relieve Tenant of any obligation to be performed by
Tenant under this Lease, whether arising before or after the Assignment or
Sublease. The consent by Landlord

19



--------------------------------------------------------------------------------



 



to any Assignment or Sublease shall not relieve Tenant of the obligation to
obtain Landlord’s express written consent to any other Assignment or Sublease.
Any Assignment or Sublease that is not in compliance with this Paragraph 25
shall be void and, at the option of Landlord, shall constitute a material
default by Tenant under this Lease. The acceptance of Rent by Landlord from a
proposed assignee or subtenant shall not constitute the consent by Landlord to
such Assignment or Sublease. Each Transferee under an Assignment shall assume
all obligations of Tenant under this Lease and shall be and remain liable
jointly and severally with Tenant for the payment of Base Rent, additional rent
and other charges, and for the performance of all other provisions of this
Lease. Each Transferee under a Sublease, other than Landlord, shall be subject
to this Lease.
26. ATTORNEY’S FEES.
      In the event of any legal or equitable action arising out of this Lease,
the prevailing party shall be entitled to recover all reasonable fees, costs and
expenses, together with reasonable attorney’s fees incurred in connection with
such action. The fees, costs and expenses so recovered shall include those
incurred in prosecuting or defending any appeal. The prevailing party shall also
be entitled to reasonable attorney’s fees incurred to collect or enforce the
judgment.
27. JUDGMENT COSTS.
      Should Landlord, without fault on Landlord’s part, be made a party to any
litigation instituted by or against Tenant, or by or against any person holding
the Property by license of Tenant, or for foreclosure of any lien for labor or
material furnished to or for Tenant, or any such person, or otherwise arising
out of or resulting from any act or transaction of Tenant, or of any such
person, Tenant covenants to pay to Landlord, the amount of any judgment rendered
against Landlord or the Property or any part thereof, and all costs and
expenses, including reasonable attorney’s fees incurred by Landlord in
connection with such litigation.
28. BROKERS.
      Tenant warrants that it has had no dealings with any real estate broker or
agent in connection with the Property and this Lease, and that it knows of no
real estate broker or agent who is or might be entitled to a commission in
connection with this Lease other than John Van Buskirk, SIOR, NAI/CIR. Landlord
shall only pay the real estate brokerage commission due to any real estate
broker or agent entitled to a commission in connection with this Lease if
claimed through the actions of Landlord and pursuant to a separate agreement.
Tenant shall pay any other commission or finder’s fee due if claimed through the
actions of Tenant.
29. SUBORDINATION OF LEASE.
      This Lease is subject and subordinate to any mortgages which may now or
hereafter be placed upon or affect the property or Building of which the
Premises are a part, and to all renewals, modifications, consolidations,
replacements and extensions hereof, provided that the holder(s) of such
mortgage(s) shall agree in writing not to disturb the possession of the Premises

20



--------------------------------------------------------------------------------



 



by Tenant or the rights of Tenant under this Lease so long as Tenant is not in
material default (subject to applicable notice and cure rights in favor of
Tenant as contained in this Lease) in the performance of its obligations
thereunder and, in the event of foreclosure, Tenant agrees to look solely to the
mortgagee’s interest in the Property for the payment and discharge of any
obligations imposed upon the mortgagee or Landlord under this Lease. In the
event that a Successor Landlord, as hereinafter defined, takes title to the
Property, (i) Successor Landlord shall be bound to Tenant under all of the terms
and conditions of this Lease, (ii) Tenant shall recognize and attorn to
Successor Landlord as Tenant’s direct landlord under this Lease, and (iii) this
Lease shall continue in full force and effect, in accordance with its terms, as
a direct lease between Successor Landlord and Tenant. This clause shall be
self-operative, and no further instrument or subordination shall be necessary
unless requested by a mortgagee or the insuring title company, in which event
Tenant shall sign, within five (5) business days after requested, such
instruments and/or documents as the mortgagee and/or insuring title company
reasonably request be signed (“SNDA”). In the event Tenant fails to execute an
SNDA or an estoppel certificate as provided herein, Tenant hereby constitutes
and appoints Landlord as its attorney-in-fact, with full power of substitution,
to sign, execute, certify, acknowledge, deliver or record, where required or
appropriate, in the name, place and stead of Tenant, all such SNDAs and estoppel
certificates for and on behalf of Tenant as may be required.
30. ESTOPPEL CERTIFICATES AND FINANCIAL STATEMENTS.
     30.1 Estoppel Certificate. Tenant shall, at any time and from time to time,
upon not less than ten (10) days’ prior request by Landlord, execute,
acknowledge and deliver to Landlord, or to such other persons who may be
designated in such request, a statement in writing certifying that this Lease is
unmodified and in full force and effect (or if there have been modifications,
that the same is in full force and effect as modified and stating the
modifications) and, if so, the dates to which the rent and any other charges
have been paid in advance, and such other items requested by Landlord, including
without limitation, the lease commencement date and expiration date, rent
amounts, and that no offsets or counterclaims are present. It is intended that
any such statement delivered pursuant to this Paragraph may be relied upon by
any prospective purchaser or encumbrancer (including assignee) of the Property.
     30.2 Financial Statements. If Landlord desires to finance, refinance, or
sell the Property, or any part thereof, Tenant shall deliver to Landlord, or to
such potential lender or purchaser designated by Landlord, such financial
information regarding Tenant, as may reasonably be required to establish
Tenants’ creditworthiness. All financial information provided by Tenant to
Landlord or any lender or potential purchaser shall be held by the recipient in
strict confidence and may not be used or disclosed by the recipient except for
the purpose of determining Tenants’ creditworthiness in connection with Tenants’
obligations under this Lease.
31. SHORT FORM OF LEASE.
      Tenant agrees to execute, deliver and acknowledge, at the request of
Landlord, a short form of this Lease satisfactory to counsel for Landlord, and
Landlord may in its sole discretion record this Lease or such short form in the
County where the Property is located. Tenant shall not record this Lease, or a
short form of this Lease, without Landlord’s prior written consent,

21



--------------------------------------------------------------------------------



 



which shall not be unreasonably withheld. In the event of any conflict between
the terms of this Lease and any short form of this Lease, the terms of this
Lease shall prevail.
32. SIGNS.
      Tenant may install signs on the exterior of the Property and at the
entrance to the Property, provided, however, that Tenant’s signs shall comply
with any applicable laws and regulations affecting the Property. Tenant shall
maintain any such signs installed on the Property.
33. GENERAL PROVISIONS.
      33.1 Governing Law. This Lease shall be governed by the laws of the
Commonwealth of Pennsylvania and the parties hereto agree that venue shall be
proper in any state or federal court located within the state.
      33.2 Waiver. The waiver by Landlord of any breach of any term, covenant,
or condition herein contained shall not be deemed to be a waiver of any
subsequent breach of the same or any other term, covenant or condition contained
herein. The acceptance of rent hereunder shall not be construed to be a waiver
of any breach by Tenant of any term, condition or covenant of this Lease.
      33.3 Remedies Cumulative. It is understood and agreed that the remedies
herein give to Landlord shall be cumulative, and the exercise of any one remedy
of Landlord shall not be to the exclusion of any other remedy.
      33.4 Successors and Assigns. The covenants and conditions herein contained
shall, subject to the provisions as to assignment, apply to and bind the heirs,
successors, executors, administrators and assigns of all of the parties hereto;
if Landlord or Tenant is comprised of multiple parties, each of such parties
hereto shall be jointly and severally liable hereunder.
      33.5 Entire Agreement. This Lease, the exhibits herein referred to, and
any addendum executed concurrently herewith, are the final, complete and
exclusive agreement between the parties and cover in full each and every
agreement of every kind or nature, whatsoever, concerning the Property and all
preliminary negotiations and agreements of whatsoever kind or nature, are merged
herein. Landlord has made no representations or promises whatsoever with respect
to the Property, except those contained herein, and no other person, firm,
partnership or corporation has at any time had any authority from Landlord to
make any representations or promises on behalf of Landlord, and Tenant expressly
agrees that if any such representations or promises have been made by others,
Tenant hereby waives all right to rely thereon. No verbal agreement or implied
covenant shall be held to vary the provisions hereof, any statute, law or custom
to the contrary notwithstanding. Unless otherwise provided herein, no
supplement, modification, or amendment of this Lease shall be binding unless
executed in writing by the parties.

22



--------------------------------------------------------------------------------



 



      33.6 Captions. The captions of paragraphs of this Lease are for
convenience only, and do not in any way limit or amplify the terms and
provisions of this Lease.
      33.7 Partial Invalidity. If any term, covenant, condition or provision of
this Lease is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the provisions shall remain in full force and
effect and shall in no way be affected, impaired or invalidated.
      33.8 Authority. The person(s) executing this Lease warrants that he or she
has the authority to execute this Lease and has obtained or has the requisite
corporate or other authority to do the same.
      33.9 Approvals. Any consent or approval required hereunder shall not be
unreasonably withheld, conditioned or delayed by the party from whom such
consent or approval is requested unless this Lease expressly provides otherwise.
      33.10 Counterparts. This Lease may be executed simultaneously in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
      33.11 Joint and Several Obligations. The obligations of the persons
signing as Tenant under this Lease shall be joint and several in all respects.
34. OPTION TO PURCHASE PROPERTY.
      34.1 Exercise. At any time during either the fifty-fifth (55th) month
through the sixtieth (60th) month (“First Exercise Period”), or during the one
hundred fifteenth (115th) month through the one hundred twentieth (120th) month
(“Second Exercise Period”) (either, an “Exercise Period”) of the Lease Term,
Tenant shall have the right to exercise an option to purchase the Property and
any related personal property located on the Property (“Purchase Option”), for
an amount equal to $8,039,000.00. Tenant’s purchase of the Property shall be
upon and subject to the terms as set forth in this Paragraph 34 and subject to
such other reasonable terms agreed to between Landlord and Tenant. The Purchase
Option shall be exercised by Tenant, if at all, in the following manner:
(i) Tenant shall not be in default under the Lease on the delivery date of the
Purchase Option Notice (as defined below), and (ii) Tenant shall deliver to
Landlord: (a) written notice (“Purchase Option Notice“) to Landlord no later
than the last day of the Exercise Period stating that Tenant desires to exercise
the Purchase Option, and (b) the deposit in the amount of Twenty Five Thousand
and no/100 Dollars ($25,000) (“Deposit”), which Landlord shall place into escrow
with an Escrow Holder (defined in Paragraph 34.2.1 below). Thereafter, Tenant,
as Buyer, and Landlord, as Seller, shall enter into a purchase and sale
agreement on a standard form, which shall be reasonably based on the terms of
purchase and sale set forth in this Paragraph 34. Buyer shall provide Seller
with no less than thirty (30) days’ notice of the contemplated close of escrow
(the “Closing”), and with respect to the first Purchase Option, such Closing
shall occur during the sixty-first (61st) through sixty-sixth (66th) months of
the Lease Term; with respect to the second Purchase Option, the Closing shall
occur no later than during the one hundred twenty-first (121st) through the one

23



--------------------------------------------------------------------------------



 



hundred twenty-sixth (126th) months of the Lease Term. Until the sale of the
Property closes, this Lease shall remain in full force and effect according to
the terms hereof. Tenant’s failure to deliver the Purchase Option Notice on or
before the last day of the First Exercise Period or Second Exercise Period, as
applicable, shall be deemed to constitute Tenant’s election not to exercise the
Purchase Option.
     34.2 Purchase of the Property.
             34.2.1 The purchase price shall be $8,039,000. If Tenant exercises
the Purchase Option in the First Exercise Period, Tenant shall have elected to
purchase the entire Property and Tenant shall be entitled to a purchase price
reduction of $200,000 if such Closing occurs before expiration of the
sixty-sixth (66th) month of the Lease Term. If Tenant exercises the Purchase
Option in the Second Exercise Period, the Seller shall sell and the Buyer shall
purchase the Property excluding approximately one and one-half acres of land
with frontage on Wayne Avenue as mutually agreed upon by Landlord and Tenant
which shall be retained by Landlord (the “Retained Land”), provided, however,
Landlord shall not be entitled to select any portion of the land where the
existing parking lot is currently located as the Retained Land unless Landlord
reasonably agrees to construct a replacement parking lot for Tenant reasonably
acceptable to Tenant and the replacement parking lot is completed before the
construction on the Retained Land. Seller shall not be allowed primary access
for ingress and egress over the balance of the Property purchased by Buyer for
the benefit of the Retained Land. Buyer and Seller shall, however, be allowed to
create any easements required by city regulations or requirements in subdividing
the Property to allow the other party secondary access over such other party’s
land for fire trucks or other purposes. Upon the mutual execution of a purchase
and sale agreement, which Landlord shall deliver to Buyer promptly upon receipt
of Tenant’s Purchase Option Notice, escrow shall be opened upon the mutual
execution and delivery to escrow of the purchase and sale agreement. Escrow will
be opened and title shall be ordered with First American Title Company, Los
Angeles, as title company and escrow holder (“Escrow Holder”). The Deposit shall
be held by Escrow Holder in an interest-bearing account insured by the federal
government in an institution as directed by Landlord. If the purchase and sale
of the Property is consummated as contemplated hereunder, the Deposit plus all
interest accrued thereon shall be paid to Seller and credited against the
Purchase Price. If the purchase and sale of the Property is not consummated
because of any reason except for a default under this Agreement on the part of
Seller, then the Deposit plus all interest accrued thereon shall be immediately
refunded to Seller. If the purchase and sale of the Property is not consummated
because of a default by Seller under the purchase and sale agreement, then the
Deposit plus all interest accrued thereon shall be paid to and retained by
Buyer. Buyer shall deposit the balance of the Purchase Price in cash with Escrow
Holder before Close of Escrow in accordance with the requirements of the Escrow
Holder. Seller and Buyer shall negotiate in good faith to execute a purchase and
sale agreement within a timely manner, as time is of the essence, on the terms
and conditions set forth herein.
             34.2.2 Title to the Property will be conveyed to Buyer by special
warranty deed on close of escrow subject to matters of title approved by Buyer.
Title shall be conveyed subject to no monetary liens except for the payment of
non-delinquent real property taxes. Title insurance shall be provided by First
American Title Company, Los Angeles. Seller shall pay the

24



--------------------------------------------------------------------------------



 



premium for the title policy of a standard coverage owner’s policy, and Buyer
shall pay any additional title insurance costs associated with Buyer obtaining
an ALTA or other extended coverage owner’s policy (including an updated ALTA
survey of the Property, any lender’s policy of title insurance, and the cost of
any title endorsements that Seller elects to obtain).
             34.2.3 All other closing costs, transfer taxes, title insurance
policy costs, recording fees and the like shall be shared equally by Buyer and
Seller.
             34.2.4 Buyer shall have twenty-one (21) days following receipt of a
preliminary title report and underlying documents (including, to the extent
easily obtainable, any easement plot plans) (“Contingency Date”) to approve the
condition of title for the Property. If Buyer notifies Seller in writing by the
Contingency Date that one or more items are disapproved, Seller will have the
right to (i) cure any unacceptable item prior to the Closing, or (ii) elect to
immediately terminate the escrow and the purchase and sale agreement. If Seller
is unable or unwilling to cure any disapproved exception to title or if escrow
is terminated as provided in this paragraph, then Buyer shall have the right to
terminate the purchase and sale agreement and any Deposit made by Buyer as of
that date, less Buyer’s escrow costs, will be returned to Buyer, provided Buyer
is not in default under the Lease Agreement. Alternatively, Buyer may elect to
waive the objection to title and proceed to closing. Buyer shall have up to
thirty days (30) days following the Contingency Date (the “Financing Contingency
Date”) to obtain financing for the Property in an amount not to exceed 85% of
the purchase price (“Financing Contingency”). Buyer shall give written notice to
Seller before expiration of the Financing Contingency Date if Buyer has failed
to satisfy the Financing Contingency. Buyer’s failure to timely give notice to
Seller of Buyer’s failure to satisfy the Financing Contingency shall be deemed
Buyer’s satisfaction or waiver the Financing Contingency and the purchase and
sale transaction shall proceed towards Closing.
             34.2.5 Buyer is purchasing property “AS IS” and will have until the
Contingency Date to investigate and approve or disapprove the Property for
Buyer’s intended use, which investigation will include, but not be limited to
economic feasibility, zoning, building condition, availability of utilities,
permits, soils, geology and environmental conditions, certificate of occupancy
or final inspection card, a copy of Seller’s current title insurance policy, and
other governmental approvals and reports (“Contingent Items”). The investigation
of the Property will be conducted at Buyer’s sole expense. Buyer may request
prior to Buyer’s exercise of the Purchase Option but Seller shall not be
obligated to provide to Buyer until after Seller’s receipt of Buyer’s Purchase
Option Notice, and to the extent in Seller’s possession, the following: one
(1) set of copies of documents relating to the Property, including any
maintenance records, prior soils and engineering reports, Certificate of
Occupancy, final inspection card, and property improvement plans to the extent
any such documents are in Seller’s possession. If Seller delivers any such
reports or Property information, it shall be without any representation or
warranty by Seller as to accuracy or completeness. Buyer shall indemnify Seller
and its contractors agents from and against all claims, actions, losses,
liabilities, damages, costs and expenses (including, but not limited to,
attorneys’ fees and costs) incurred, suffered by, or claimed against the Seller,
etc. or any of them, by reason of any reliance on any information contained in
the reports delivered to Buyer prior to the Effective Date, damage to the
Property or injury to persons caused by Buyer and/or its agents, representatives
or consultants in investigating the Property.

25



--------------------------------------------------------------------------------



 



The foregoing provisions shall survive the Closing or any termination of the
purchase and sale agreement.
          34.2.6 The parties shall represent and warrant that neither party has
incurred any obligations for each real estate broker’s commissions, finder’s
fees or any similar fees in connection with the transaction contemplated by the
sale of the Property except for a commission, if any, due pursuant to a separate
commission agreement. If any person asserts a claim for commission or finder’s
fee based upon any contact or dealings with Buyer or Seller, the party through
whom that person makes his claim will indemnify, hold harmless and defend that
other party from such claim and all expenses, including reasonable attorneys’
fees, incurred by the other party in defending the claim.
35. Option to Extend. Landlord hereby grants to Tenant one option to extend the
Lease Term for the Premises for an additional seven (7) years, upon each and all
of the terms and conditions of this Lease as amended below; provided, however,
that Tenant shall not be in default of this Lease on the date of exercise of the
option, as extended. Tenant shall provide Landlord with written notice on or
prior to nine (9) months before expiration of the then-current Lease Term of the
exercise of the option to extend this Lease for such additional term, time being
of the essence. If notice of exercise of the option is not timely given, this
option shall automatically expire. The rent for the extended Lease Term shall
consist of Base Rent for the Premises for the extended Lease Term in the amount
of $78,366.67 per month for the 157th through 180th months, inclusive, of the
extended Lease Term, inclusive, and $84,920.83 for the 181st through 240th
months, inclusive, of the extended Lease Term, the Tenant’s Share of Project
Expenses under Paragraph 5, and any other charges under this Lease.
[Signatures on following page]

26



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Lease Agreement in
duplicate as of the day and year first above written.
LANDLORD:
CHAMBERSBURG BUSINESS PARK, LP,
a Delaware limited partnership

              By:   S. L. Chambersburg, Inc.         a Delaware corporation, its
general partner  
 
  By:        
 
           
 
      Stuart Lichter, President    

TENANT:
TST/IMPRESO INC.,
a Delaware corporation

         
By:
       
 
 
 
   
Its:
       
 
       

27



--------------------------------------------------------------------------------



 



EXHIBIT “A”
SITE PLAN

28



--------------------------------------------------------------------------------



 



EXHIBIT “B”
WORK LETTER
for
INITIAL IMPROVEMENTS OF THE PREMISES
     This Work Letter sets forth the terms and conditions agreed to by Landlord
and Tenant relating to improvement work consisting of the Asbestos Abatement and
the Landlord Improvements (collectively, “Initial Improvements”) at the
Property, as described below and in the Lease, to which this Work Letter is
attached. This Work Letter is hereby incorporated into the Lease by reference
and all obligations of the parties hereunder shall be obligations of the parties
under the Lease. It is intended that the work will be constructed to meet the
specifications and criteria developed and approved by Landlord, and performed by
Tenant’s designated contractors, as described below.
     1. Defined Terms. Capitalized terms used in this work letter and not
defined shall have the meanings given to such terms in the Lease.
     2. Contract Approval. Tenant shall be entitled to approve all contracts on
all repairs in this work letter, including, without limitation, the Contract for
Roof Repairs attached to the Lease as Exhibit B-1 and the Air Systems Contract
attached to the Lease as Exhibit B-2, whose approval shall not be unreasonably
withheld or delayed. All contracts shall conform to the most recent
specifications submitted to Tenant. Tenant’s failure to approve such contracts
within five days after the date of this Lease shall be deemed approval thereof.

  3.   Asbestos Abatement. Landlord shall retain contractors to perform certain
asbestos remediation or abatement work to the Property described below
(“Asbestos Abatement”), at Landlord’s sole cost and expense, which shall be
performed in accordance with all applicable Hazardous Materials Laws. Landlord
shall remove all asbestos material from the Premises, including, but not limited
to, the following:

  A.   Remove any asbestos-containing materials located in the roof that will be
repaired/replaced in accordance with Paragraph 3 of this Exhibit “B”.     B.  
Remove any asbestos floor tiles in the offices.     C.   Remove asbestos from
the boiler room.

     3. Landlord Improvements. Landlord shall construct certain improvements to
the Premises, at Landlord’s sole cost and expense, as more fully described below
(the “Landlord Improvements”). The Landlord Improvements shall consist of the
following work:

29



--------------------------------------------------------------------------------



 



  1.   Replace the roof membrane over the Premises (the actual roofing materials
exclusive of the roofing structure and plywood), excluding approximately 30,000
square feet which was recently re-roofed.     2.   Replace the current heating
system and install air-rotation units. The cost of this work shall not exceed
$230,000.00.

     4.    As-Is. Except as specifically set forth herein, Tenant accepts the
Property in its present “As-Is”, “Where-Is” and “With-All-Faults” condition.
     5.    Initial Improvements to be Performed by Landlord. With respect to the
Initial Improvements to be performed by Landlord, Landlord will make reasonable
efforts to minimize the inconvenience and disturbance caused thereby, but shall
not be liable or responsible for business interruption or damage to the Property
that results from Landlord’s work to the Building.
     5.    Additional Allowance. Landlord shall provide Tenant with an
additional allowance of $25,000 to refurbish the office portion of the Premises.
If the total cost of the Landlord Improvements is less than $1,539,000, Landlord
shall provide Tenant with a further allowance to be used for office
refurbishment to the extent the total cost of the Landlord Improvements is less
than $1,539,000, but no more than an additional $25,000, for a total additional
allowance of $50,000 under this Paragraph 5.

30